
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5

Execution Version


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement") by and between
UnitedGlobalCom, Inc., a Delaware corporation, (the "Company"), and Gene W.
Schneider ("Schneider"), dated as of January 5, 2004 (the "Effective Date").

W I T N E S S E T H:

        WHEREAS, Schneider has been employed by the Company as Chief Executive
Officer of the Company and is currently serving as Chairman of the Board of the
Company; and

        WHEREAS, Schneider has resigned from the position of Chief Executive
Officer effective as of the date hereof; and

        WHEREAS, the Company and Schneider desire to enter into this Agreement
to define the terms and conditions of future employment of Schneider by the
Company.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth herein, the parties hereto agree as follows:

        1.    Employment Period.    Subject to the terms and conditions of this
Agreement, the Company hereby agrees to continue Schneider in its employ, and
Schneider hereby agrees to remain in the employ of the Company for the period
commencing on the Effective Date and ending on the fifth anniversary of such
date (the "Employment Period"), unless Schneider's employment is terminated
sooner in accordance with this Agreement.

        2.    Terms of Employment.    

        (a)    Duties.    

        (i)    Schneider will continue to serve as the non-executive Chairman of
the Board of Directors of the Company (the "Board") for so long as requested by
the Board to so serve.

        (ii)   Schneider further agrees to devote reasonable attention, time and
energies during normal business hours to the business and affairs of the Company
to the extent necessary to discharge Schneider's responsibilities as Chairman of
the Board and to fulfill such other duties as the Board may assign to him from
time to time. Subject to his obligations hereunder and Company policy, it shall
not be a violation of this Agreement for Schneider to (A) serve on corporate,
civic or charitable boards or committees and (B) manage personal investments, so
long as such activities do not interfere in any material respect with the
performance of Schneider's responsibilities as an employee of the Company in
accordance with this Agreement.

        (iii)  Schneider may, from time to time, relinquish such of his duties
and positions referred to or assigned to him pursuant to this Section 2(a) as
Schneider shall determine. Thereafter, Schneider's duties hereunder shall be
accordingly reduced, provided that Schneider remains reasonably available to
consult with and advise officers of the Company as requested by such officers or
the Board. Notwithstanding any reduction in his duties pursuant to this
Section 2(a)(iii), Schneider shall continue to be employed by the Company, in
such reduced capacity, pursuant to this Agreement and shall have all of the
benefits under and obligations imposed by this Agreement.

        (b)    Compensation.    

        (i)    Annual Base Salary. Schneider shall receive an annual base salary
(the "Annual Base Salary") of not less than his current base salary of
$637,486.00, prorated for partial years of

--------------------------------------------------------------------------------

employment. The Annual Base Salary shall be payable in accordance with standard
payroll practices of the Company in effect from time to time.

        (ii)   Welfare Benefits. Until the Date of Termination, Schneider and
Schneider's spouse shall be eligible to participate in all welfare benefit plans
or programs in existence as of the Effective Date or established thereafter
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) covering senior executives of the Company generally, in accordance
with the Company's regular practices with respect to senior executives of the
Company and subject to the terms and conditions of such benefit plans. If
coverage is not available to Schneider or his spouse under any such welfare
benefit plans, then until the Date of Termination the Company shall either, at
its election, (A) purchase or otherwise cause to be provided welfare benefit
coverage for Schneider and his spouse that is equivalent to the coverage
provided to senior executives of the Company generally or (B) reimburse
Schneider for the cost of welfare benefit coverage for Schneider and his spouse
that is equivalent to the coverage provided to senior executives of the Company
generally. Nothing contained herein shall be construed to limit the right of the
Company to amend or terminate any welfare benefit plans it currently maintains
or may choose to establish.

        (iii) Expenses, Fringe Benefits, Office and Support Staff.

        (A)  Schneider shall be entitled to receive prompt reimbursement for all
reasonable out-of-pocket expenses incurred by Schneider prior to the Date of
Termination in the course of the performance of Schneider's duties hereunder,
upon the submission of appropriate documentation in accordance with the
policies, practices and procedures of the Company in effect at the time
Schneider incurs such expense.

        (B)  Until the Date of Termination, Schneider shall be entitled to
fringe benefits, including, without limitation, access to Company airplanes (or,
if the Company no longer owns an airplane, Schneider shall have access to a
private airplane service arranged by the Company or one of its subsidiaries (in
the manner described below)), payment of club dues, and similar benefits in
accordance with the most favorable plans, practices, programs and policies of
the Company in effect for Schneider at July 1, 2003, provided that the aggregate
value of the fringe benefits provided to Schneider shall not exceed $50,000 in
any calendar year. In the case of non-cash items such as airplane usage, such
value shall be equal to the aggregate incremental cost of the fringe benefit to
the Company and its subsidiaries, determined in a manner consistent with the
applicable rules and regulations (and interpretations thereof) of the Securities
and Exchange Commission (the "SEC") related to executive compensation (the "SEC
Rate"). Until the Date of Termination, Schneider shall be permitted additional
use of Company airplanes or a private airplane service provided by the Company
or one of its subsidiaries (in the manner described below), provided that such
additional use does not exceed the aggregate value of $50,000 in any calendar
year (which shall be computed at the SEC Rate). Any such additional use shall be
charged to Schneider and paid by him at the SEC Rate. If the Company no longer
owns a plane, the Company or one of its subsidiaries shall purchase or arrange
to be purchased access to a private airplane service from a third party (such as
a NetJet share) in order to permit such additional use by Schneider subject to
the terms provided above.

        (C)  Until the Date of Termination, Schneider will be provided with an
office and with secretarial and other assistance appropriate to his duties and
position.

2

--------------------------------------------------------------------------------




        3.    Termination of Employment.    

        (a)    Death.    Schneider's employment shall terminate upon Schneider's
death.

        (b)    Disability.    If the Company determines in good faith that a
Disability of Schneider has occurred during the Employment Period (pursuant to
the definition of Disability set forth below), it may give to Schneider written
notice in accordance with Section 12(c) of this Agreement of termination of this
Agreement. In such event, Schneider's employment with the Company shall
terminate effective on the 30th day after the receipt of such notice by
Schneider (the "Disability Effective Date"). "Disability" shall mean disability
as defined under the Company's long term disability plan, or, in the absence of
such a long term disability plan, it shall mean the absence of Schneider from
his duties with the Company for 90 consecutive days as a result of incapacity
due to mental or physical illness that is determined to be total and permanent
by a physician selected by the Company or its insurers and acceptable to
Schneider or his legal representative.

        (c)    Early Termination for Any Reason.    Schneider's employment shall
terminate automatically on the 30th day after the Company receives a Notice of
Termination (as defined in Section 3(e)) from Schneider (an "Early
Termination").

        (d)    For Cause.    The termination by the Company of Schneider's
employment for any of the following reasons shall constitute termination for
Cause: (i) Schneider has committed an act of gross misconduct in connection with
the performance of his duties, as determined by the Board; (ii) Schneider is
convicted of or pleads guilty or nolo contendere to any felony; (iii) Schneider
is convicted of or pleads guilty or nolo contendere to a misdemeanor involving
moral turpitude and the conduct underlying such misdemeanor has an adverse or
detrimental effect on the Company or a subsidiary of the Company, its reputation
or its business, as determined by the Board; or (iv) Schneider has committed any
act of fraud, misappropriation of funds, embezzlement or other illegal conduct
in connection with his employment. Any determination required to be made by the
Board shall require the affirmative vote of a majority of the members of the
Board present and voting at a meeting duly called and held for such purpose.
Schneider will be given reasonable notice of the time, place and purpose of the
meeting and the opportunity, together with counsel, to be heard.

        (e)    Notice of Termination.    Any termination of this Agreement by
the Company or by Schneider shall be communicated by a Notice of Termination to
the other party hereto given in accordance with Section 12(c) of this Agreement.
For purposes of this Agreement, a "Notice of Termination" means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Schneider's
employment under the provision so indicated and (iii) specifies the Date of
Termination (as defined below). The failure by the Company to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Disability or Cause shall not waive any right of the Company hereunder or
preclude the Company from asserting such fact or circumstance in enforcing the
Company's rights hereunder.

        (f)    Date of Termination.    "Date of Termination" means, if
Schneider's employment is terminated (i) by death, the date of Schneider's
death, (ii) by the Company due to Schneider's Disability, the Disability
Effective Date, (iii) by the Company for Cause, the date of Schneider's receipt
of the Notice of Termination or any later date specified therein, as the case
may be, (iv) by Schneider by Early Termination, 30 days after the date on which
the Company receives the Notice of Termination, and (v) at the end of the
Employment Period, such end.

3

--------------------------------------------------------------------------------




        4.    Obligations of the Company upon Termination.    

        (a)    Death or Disability.    If, during the Employment Period,
Schneider's employment is terminated due to death or Disability, then
notwithstanding the termination of Schneider's employment:

        (i)    the Company shall pay to Schneider or Schneider's personal
representatives, as appropriate, the following amounts (A) Schneider's Annual
Base Salary accrued through the Date of Termination; (B) the amount of any
Annual Base Salary that would have accrued from the Date of Termination through
the end of the Employment Period had Schneider's employment continued through
the end of the five year term, paid in a lump sum without discount applied
thereto; and (C) any compensation previously deferred by Schneider but not paid
to him (together with any accrued interest or earnings thereon), in the case of
clauses (A) or (C) to the extent not theretofore paid;

        (ii)   all stock options and other equity-based incentives that have
theretofore vested or as to which Schneider may exercise rights at the Date of
Termination or that shall vest upon death or disability pursuant to the terms of
the applicable plan shall remain exercisable until the third anniversary of the
Date of Termination, but not beyond the term of such award specified at the time
of grant or in the applicable award agreement; and

        (iii)  during the period of disability, but not beyond the end of the
Employment Period, Schneider will have access to Company airplanes as provided
in Section 2(b)(iii)(B), and during the period of disability, but not beyond the
end of the Employment Period, all welfare benefits under Section 2(b)(ii) shall
continue.

        (b)    Early Termination.    If, during the Employment Period,
Schneider's employment is terminated by Schneider by an Early Termination, then
notwithstanding the termination of Schneider's employment:

        (i)    the Company shall pay to Schneider or Schneider's personal
representatives, as appropriate, the following amounts: (A) Schneider's Annual
Base Salary accrued through the Date of Termination; (B) the amount of any
Annual Base Salary that would have accrued from the Date of Termination through
the end of the Employment Period had Schneider's employment continued through
the end of the five year term, paid either, at Schneider's election, (1) in the
same manner and at the same time as such amount would otherwise have been
payable to Schneider in accordance with the normal payroll practices of the
Company then in effect or (2) in a lump sum, discounted to the Date of
Termination at LIBOR (as determined by the Company) plus 2% per annum; and
(C) any compensation previously deferred by Schneider but not paid to him
(together with any accrued interest or earnings thereon), in the case of clauses
(A) or (C) to the extent not theretofore paid; and

        (ii)   all stock options and other equity-based incentives that have
theretofore vested or as to which Schneider may exercise rights at the Date of
Termination shall remain exercisable until the third anniversary of the Date of
Termination, but not beyond the term of such award specified at the time of
grant or in the applicable award agreement.

        (c)    For Cause.    If the Company terminates Schneider's employment
for Cause, the Company shall have no further obligations to Schneider other than
the obligation to pay to Schneider (i) the Annual Base Salary and any other
compensation accrued through the Date of Termination and (ii) the amount of any
compensation previously deferred by Schneider, in each case to the extent
theretofore unpaid.

        (d)    No Other Severance Benefits.    Schneider expressly acknowledges
and agrees that, notwithstanding any provision of this Agreement to the
contrary, Schneider shall not be eligible to

4

--------------------------------------------------------------------------------




receive from the Company or any subsidiary of the Company any form of severance
pay or other form of termination benefit, except as expressly provided herein
(other than coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 ("COBRA"), or other form of legally mandated benefit available after the
termination of employment).

        (e)    Indemnity; Insurance.    During the term of this Agreement and
thereafter, the Company shall defend and indemnify Schneider for all acts and
failures to act of Schneider while Schneider was an officer and director of the
Company or any of its subsidiaries to the full extent permitted by law and as
provided in the restated certificate of incorporation and bylaws of the Company
on the Effective Date. If the Company or any of its subsidiaries hereafter
maintains in force directors' and officers' insurance for other executives of
the Company or any of its subsidiaries, it shall also require that the insurance
cover acts and failures to act of Schneider while Schneider served as an officer
and director of the Company or any of its subsidiaries to the same extent, but
only if such insurance coverage can be provided without additional cost to the
Company or any of its subsidiaries.

        5.    Other Benefits.    Amounts that are vested benefits or that
Schneider is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any Company
subsidiary at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice, program, contract or agreement
except as explicitly modified by this Agreement. Schedule 1 hereto contains a
complete and accurate list of all such plans, policies, practices and programs
in which Schneider participates or is entitled to participate as of the
Effective Date and all such contracts and agreements with the Company or any
subsidiary of the Company in effect as of the Effective Date, excluding welfare
benefit plans and excluding the foregoing to the extent expressly disclosed in
the Company's Annual Report on Form 10-K for the year ended December 31, 2002.

        6.    Confidential Information.    Schneider agrees at all times during
the Employment Period and thereafter, to hold in strictest confidence, and not
to use, except for the exclusive benefit of the Company or its subsidiaries, or
to disclose to any person or entity without written authorization of the Board,
any Confidential Information of the Company or its subsidiaries. The Company and
Schneider agree and acknowledge that these provisions regarding Confidential
Information are not contingent on Schneider's continued employment with the
Company. "Confidential Information" means any Company or Company subsidiary
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customer lists
and customers, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed to Schneider by the
Company or a subsidiary of the Company either directly or indirectly in writing
or orally. Confidential Information does not include any of the foregoing items
which has become publicly known and made generally available through no wrongful
act of Schneider or of others who were under confidentiality obligations as to
such matter.

        7.    Non-Competition and Non-Solicitation.    

        (a)   Schneider agrees that until the expiration of the Employment
Period, regardless of whether the Date of Termination occurs prior thereto,
Schneider shall not, without the consent of the Company, (x) Participate In (as
defined below) any entity or organization in the business of providing broadband
communications services (which term shall include, without limitation, any one
or more of video programming and/or distribution, interactive television,
telephone and Internet access services) in competition with the Company or any
of its subsidiaries in the respective geographic areas ("Territory") where the
Company or a subsidiary of the Company conducted such businesses at the Date of
Termination ("Restricted Business"), or (y) directly or indirectly solicit or
interfere with, or endeavor to entice away from the Company or a subsidiary of
the Company any of their respective suppliers, customers or employees. The
employment by

5

--------------------------------------------------------------------------------

Schneider or a business that Schneider Participates In of a person employed or
formerly employed by the Company shall not be prohibited by the foregoing
provision if such person sought out employment on his own initiative without
initial encouragement, direct or indirect, by Schneider.

        (b)   The term "Participate In" shall mean to, directly or indirectly,
for his own benefit or for, with or through any other person, entity or
corporation, own, manage, operate, or participate in the ownership, management,
operation or control of, or be connected as a director, officer, employee,
partner, member, consultant, advisor, agent, independent contractor, creditor,
guarantor, financial backer, stockholder, investor or otherwise with, or
acquiesce in the use of his name in. Notwithstanding the foregoing, Schneider
shall not be deemed to Participate In a Restricted Business merely because
Schneider (i) owns not more than 10% of the outstanding equity of an entity,
which equity is listed or traded on a national securities exchange or
association, or (ii) is employed by or acts as a consultant, advisor or
independent contractor to a business unit of an entity or organization that is
not related, directly or indirectly, to the Restricted Business of such entity
or organization.

        (c)   Schneider acknowledges and agrees that the time, geographic area
and scope limitations of the Schneider's obligations under this Section 7 are
reasonable and do not impose a greater restraint than is necessary to protect
the good will or other business interests of the Company. Schneider further
acknowledges that he will not be precluded from gainful employment if Schneider
is obligated not to compete with the Company during the period specified above
and within the Territory.

        (d)   The covenants contained in subsection (a) above shall be construed
as a series of separate covenants, one for each geographic area in the
Territory. Except for geographic coverage, each such separate covenant shall be
deemed identical in terms to the covenant contained in subsection (a) above. If,
in any judicial proceeding, a court refuses to enforce any of such separate
covenants (or any part thereof), then such unenforceable covenant (or such part)
shall be eliminated from this Agreement to the extent necessary to permit the
remaining separate covenants (or portions thereof) to be enforced. If any
restriction contained in subsection (a) above shall be deemed to be invalid,
illegal or unenforceable by reason of the extent, duration, geographical scope
or other provision hereof, then the extent, duration, geographical scope or
other provision hereof as applicable shall be deemed to be reduced so that, in
its reduced form such restriction shall then be enforceable in the manner
contemplated hereby.

        (e)   Schneider acknowledges and agrees that any breach or threatened
breach of the provisions of this Section 7 or Section 6 would cause irreparable
injury to the Company for which money damages will not provide an adequate
remedy. In addition to any other rights or remedies the Company may have at
equity or in law with respect to any breach of those provisions, if Schneider
threatens to commit or commits a material breach of any of such provisions, the
Company may have such provisions specifically enforced by any court having
equity jurisdiction.

        8.    No Mitigation Required.    Schneider shall not be obligated to
seek other employment or take any other action to mitigate the amounts payable
to Schneider under any of the provisions of this Agreement and such amounts
shall not be reduced if Schneider obtains other employment.

        9.    Successors.    

        (a)   This Agreement is personal to Schneider and without the prior
written consent of the Company shall not be assignable by Schneider otherwise
than by will or the laws of descent and distribution (it being understood and
agreed that, except as expressly provided herein, nothing contained in this
Agreement is intended to confer upon any other person or entity any right,
benefits or remedies of any kind or character whatsoever). This Agreement shall
inure to the benefit of and be enforceable by Schneider's legal representatives.

6

--------------------------------------------------------------------------------

        (b)   This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

        (c)   The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any such successor that assumes and agrees to perform
this Agreement by operation of law or otherwise.

        10.    Miscellaneous.    

        (a)   This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, without reference to principles of
conflict of laws.

        (b)   This Agreement may not be amended or modified otherwise than by a
written instrument executed by the parties hereto or their respective successors
and personal representatives.

        (c)   All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to Schneider:

Directed to Schneider
at the address set forth opposite Schneider's signature
on the signature page attached hereto.

If to the Company:

UnitedGlobalCom, Inc.
Attn: General Counsel
4643 South Ulster Street, Suite 1300
Denver, CO 80237

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

        (d)   This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
written or oral agreements or understandings between the parties relating
thereto, except for the agreements relating to the matters set forth on
Schedule 1 as in effect on August 18, 2003 (the "Excepted Agreements"). Each of
the Excepted Agreements shall be read as consistent with this Agreement. To the
extent of any conflict between such Excepted Agreement and this Agreement, this
Agreement shall apply.

        (e)   In the event that any term or provision of this Agreement is found
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining terms and provisions hereof shall not be in any
way affected or impaired thereby, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
therein.

        (f)    The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

        (g)   Compliance with the terms and provisions of this Agreement may be
waived only by a written instrument executed by each party entitled to the
benefits thereof. Schneider's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the

7

--------------------------------------------------------------------------------




failure to assert any right Schneider or the Company may have hereunder, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.

        (h)   The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Schneider has hereunto set Schneider's hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.


 
 
UNITEDGLOBALCOM, INC.
 
 
By:
 
/s/  ELLEN P. SPANGLER      

--------------------------------------------------------------------------------

    Name:   Ellen P. Spangler     Title:   Senior Vice President
 
 
/s/  GENE W. SCHNEIDER      

--------------------------------------------------------------------------------

Name: Gene W. Schneider

Gene W. Schneider's Address:

4643 S. Ulster Street
Suite 1300
Denver, Colorado 80237

9

--------------------------------------------------------------------------------

Schedule 1

Other Benefits

        1.     UGC Holdings has agreed to pay an annual premium of approximately
$1.8 million for a "split-dollar" $30 million policy on the lives of Schneider
and his wife, Louise Schneider. The Gene W. Schneider 2001 Trust is the sole
owner and beneficiary of the policy, but has assigned to UGC Holdings policy
benefits in the amount of premiums paid by UGC Holdings. The Trust will
contribute to UGC Holdings an amount equal to the annual economic benefit
provided by the policy. Upon termination of the policy, UGC Holdings will recoup
the premiums that it has paid. The obligation of UGC Holdings to pay the
premiums due on the policy will terminate upon the death of both insureds, on
the lapse of the roll-out period of approximately 15 years, or at such time as
the Trust fails to make its contribution to UGC Holdings for the premiums due on
the policy.

        2.     Schneider participates in stock option and other equity incentive
plans of UGC as set forth on the Beneficial Ownership table (including the notes
thereto) included under the caption "Security Ownership of Certain Beneficial
Owners and Management" in Amendment No. 6 to the Registration Statement on
Form S-1/A, as publicly available on the date hereof (the "UGC Registration
Statement").

        3.     Schneider owns equity in, and participates in stock option or
equity incentive plans of, Subsidiaries of UGC as set forth (a) on the
Aggregated Option Exercises in Last Fiscal Year and FY-End Option Values table
(including the notes thereto) included under the caption "Executive
Compensation" in the UGC Registration Statement and (b) in the final paragraph
under the caption "Security Ownership of Certain Beneficial Owners and
Management" in the UGC Registration Statement.

        4.     Schneider participates in UGC's 401(k) Plan, which provides
matching employer contributions.

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
